Name of Fund: CTYGX/GROWTH Period: July 1, 2007 - June 30, 2008 Company Name Meeting Date CUSIP Ticker GETTY IMAGES, INC 20-Jul-07 404052102 GYI Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR JAMES N. BAILEY FOR FOR ANDREW S. GARB FOR FOR ALAN G. SPOON FOR FOR 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. ISSUER Company Name Meeting Date CUSIP Ticker FOREST LABORATORIES, INC 13-Aug-07 345838106 FRX Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR HOWARD SOLOMON FOR FOR L.S. OLANOFF, MD, PHD FOR FOR NESLI BASGOZ, M.D. FOR FOR WILLIAM J. CANDEE, III FOR FOR GEORGE S. COHAN FOR FOR DAN L. GOLDWASSER FOR FOR KENNETH E. GOODMAN FOR FOR LESTER B. SALANS, M.D. FOR FOR 2. ADOPTION OF THE 2 ISSUER FOR FOR 3. RATIFICATION OF BDO SEIDMAN, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ISSUER Company Name Meeting Date CUSIP Ticker SLM CORPORATION 15-Aug-07 78442P106 SLM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. PROPOSAL TO APPROVE AND ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF APRIL 15, 2007,AMONG SLM CORPORATION, MUSTANG HOLDING COMPANY INC. AND MUSTANG MERGER SUB, INC., PURSUANT TO WHICH EACH STOCKHOLDER OF SLM CORPORATION WILL BE ENTITLED TO RECEIVE $60.00 IN CASH, WITHOUT INTEREST, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. ISSUER FOR FOR 2. PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE MEETING TO APPROVE AND ADOPT THE MERGER AGREEMENT. ISSUER Company Name Meeting Date CUSIP Ticker QLOGIC CORPORATION 23-Aug-07 747277101 QLGC Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR H.K. DESAI FOR FOR JOEL S. BIRNBAUM FOR FOR LARRY R. CARTER FOR FOR JAMES R. FIEBIGER FOR FOR BALAKRISHNAN S. IYER FOR FOR CAROL L. MILTNER FOR FOR GEORGE D. WELLS FOR FOR 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS ISSUER Company Name Meeting Date CUSIP Ticker H&R BLOCK, INC. 06-Sep-07 093671105 HRB Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF CLASS III DIRECTOR: DONNA R. ECTON ISSUER FOR FOR 1B. ELECTION OF CLASS III DIRECTOR: LOUIS W. SMITH ISSUER FOR FOR 1C. ELECTION OF CLASS III DIRECTOR: RAYFORD WILKINS, JR. ISSUER FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDING APRIL 30, 2008. ISSUER AGAINST FOR 3. APPROVAL OF A SHAREHOLDER PROPOSAL RELATED TO THE COMPANY'S CHAIRMAN OF THE BOARD POSITION. SHAREHOLDER Company Name Meeting Date CUSIP Ticker H&R BLOCK, INC. 06-Sep-07 093671105 HRB Vote MRV Proposal Proposed by Issuer or Security Holder 1A. ELECTION OF DIRECTOR: RICHARD C. BREEDEN ISSUER 1B. ELECTION OF DIRECTOR: ROBERT A. GERARD ISSUER 1C. ELECTION OF DIRECTOR: L. EDWARD SHAW, JR. ISSUER 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDING APRIL 30, 2008. ISSUER 3.APPROVAL OF A SHAREHOLDER PROPOSAL RELATED TO THE COMPANY'S CHAIRMAN OF THE BOARD POSITION. ISSUER Company Name Meeting Date CUSIP Ticker FEDEX CORPORATION 24-Sep-07 31428X106 FDX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: AUGUST A. BUSCH IV ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: JOHN A. EDWARDSON ISSUER FOR FOR 1D ELECTION OF DIRECTOR: JUDITH L. ESTRIN ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: PHILIP GREER ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: J.R. HYDE, III ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: SHIRLEY A. JACKSON ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: STEVEN R. LORANGER ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: GARY W. LOVEMAN ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: CHARLES T. MANATT ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: FREDERICK W. SMITH ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: JOSHUA I. SMITH ISSUER FOR FOR 1M. ELECTION OF DIRECTOR: PAUL S. WALSH ISSUER FOR FOR 1N. ELECTION OF DIRECTOR: PETER S. WILLMOTT ISSUER FOR FOR 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ISSUER AGAINST FOR 3. STOCKHOLDER PROPOSAL REGARDING SEPARATION OF CHAIRMAN AND CEO ROLES. SHAREHOLDER AGAINST FOR 4. STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER VOTE ON EXECUTIVE PAY. SHAREHOLDER AGAINST FOR 5. STOCKHOLDER PROPOSAL REGARDING GLOBAL WARMING REPORT. SHAREHOLDER AGAINST FOR 6. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS REPORT. SHAREHOLDER Company Name Meeting Date CUSIP Ticker THE PROCTOR & GAMBLE COMPANY 09-Oct-07 742718109 PG Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR RAJAT K. GUPTA FOR FOR A.G. LAFLEY FOR FOR LYNN M. MARTIN FOR FOR JOHNATHAN A. RODGERS FOR FOR JOHN F. SMITH, JR. FOR FOR RALPH SNYDERMAN, M.D. FOR FOR MARGARET C. WHITMAN FOR FOR 2. RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER AGAINST FOR 3. SHAREHOLDER PROPOSAL #1 - AWARD NO FUTURE STOCK OPTIONS SHAREHOLDER AGAINST FOR 4. SHAREHOLDER PROPOSAL #2 - REPORT ON COMPANY POLICIES AND ACTIVITIES SHAREHOLDER AGAINST FOR 5. SHAREHOLDER PROPOSAL #3 - ANIMAL TESTING SHAREHOLDER Company Name Meeting Date CUSIP Ticker ORACLE CORPORATION 02-NOV-07 68389X105 ORCL Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR JEFFREY O. HENLEY FOR FOR LAWRENCE J. ELLISON FOR FOR DONALD L. LUCAS FOR FOR MICHAEL J. BOSKIN FOR FOR JACK F. KEMP FOR FOR JEFFREY S. BERG FOR FOR SAFRA A. CATZ FOR FOR HECTOR GARCIA-MOLINA FOR FOR H. RAYMOND BINGHAM FOR FOR CHARLES E. PHILLIPS, JR FOR FOR NAOMI O. SELIGMAN FOR FOR 2. PROPOSAL FOR THE APPROVAL OF THE ADOPTION OF THE FISCAL YEAR 2008 EXECUTIVE BONUS PLAN. ISSUER FOR FOR 3. PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2008. ISSUER AGAINST FOR 4. STOCKHOLDER PROPOSAL ON THE AMENDMENT TO THE CORPORATE BYLAWS ESTABLISHING A BOARD COMMITTEE ON HUMAN RIGHTS. SHAREHOLDER AGAINST FOR 5. STOCKHOLDER PROPOSAL ON AN OPEN SOURCE REPORT. SHAREHOLDER Company Name Meeting Date CUSIP Ticker ARCHER-DANIELS-MIDLAND COMPANY 08-NOV-07 039483102 ADM Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR A.L. BOECKMANN FOR FOR M.H. CARTER FOR FOR V.F. HAYNES FOR FOR A. MACIEL FOR FOR P.J. MOORE FOR FOR M.B. MULRONEY FOR FOR T.F. O'NEILL FOR FOR K.R. WESTBROOK FOR FOR P.A. WOERTZ AGAINST FOR 2. ADOPT STOCKHOLDER'S PROPOSAL NO. 1 (CODE OF CONDUCT REGARDING GLOBAL HUMAN RIGHTS STANDARDS.) SHAREHOLDER AGAINST FOR 3. ADOPT STOCKHOLDER'S PROPOSAL NO. 2 (ADVISORY RESOLUTION TO RATIFY COMPENSATION LISTED IN SUMMARY COMPENSATION TABLE.) SHAREHOLDER Company Name Meeting Date CUSIP Ticker SYSCO 09-NOV-07 871829107 SYY Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. TO ELECT DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2010: JOHN M. CASSADAY ISSUER FOR FOR 1B. TO ELECT DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2010: MANUEL A. FERNANDEZ ISSUER FOR FOR 1C. TO ELECT DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2010: JACKIE M. WARD ISSUER FOR FOR 2. TO APPROVE THE 2007 STOCK INCENTIVE PLAN. ISSUER FOR FOR 3. TO APPROVE THE AMENDED AND RESTATED SYSCO CORPORATION 1974 EMPLOYEES' STOCK PURCHASE PLAN TO (A) RESERVE 6,000,000 ADDITIONAL SHARES OF SYSCO CORPORATION COMMON STOCK FOR ISSUANCE UNDER SUCH PLAN AND (B) PROVIDE THAT, WITH RESPECT TO SYSCO'S FOREIGN SUBSIDIARIES, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. ISSUER FOR FOR 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2008. ISSUER Company Name Meeting Date CUSIP Ticker MICROSOFT 13-NOV-07 594918104 MSFT CORPORATION Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: WILLIAM H. GATES, III ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: STEVEN A. BALLMER ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: JAMES I. CASH JR., PHD ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: DINA DUBLON ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: REED HASTINGS ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: DAVID F. MARQUARDT ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: CHARLES H. NOSKI ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: DR. HELMUT PANKE ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: JON A. SHIRLEY ISSUER FOR FOR 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. ISSUER AGAINST FOR 3. SHAREHOLDER PROPOSAL - ADOPTION OF POLICIES ON INTERNET CENSORSHIP. SHAREHOLDER AGAINST FOR 4. SHAREHOLDER PROPOSAL - ESTABLISHMENT OF BOARD COMMITTEE ON HUMAN RIGHTS. SHAREHOLDER Company Name Meeting Date CUSIP Ticker CISCO SYSTEMS, INC 15-NOV-07 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: M. MICHELE BURNS ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: LARRY R. CARTER ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: JOHN T. CHAMBERS ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: BRIAN L. HALLA ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: RODERICK C. MCGEARY ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: MICHAEL K. POWELL ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: STEVEN M. WEST ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: JERRY YANG ISSUER FOR FOR 2. TO APPROVE THE AMENDMENT AND EXTENSION OF THE 2005 STOCK INCENTIVE PLAN. ISSUER FOR FOR 3. TO APPROVE THE EXECUTIVE INCENTIVE PLAN WITH RESPECT TO CURRENT AND FUTURE COVERED EMPLOYEES AND EXECUTIVE OFFICERS. ISSUER FOR FOR 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 26, 2008. ISSUER AGAINST FOR 5. PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. SHAREHOLDER AGAINST FOR 6. PROPOSAL SUBMITTED BY A SHAREHOLDER REQUESTING THAT THE BOARD ESTABLISH A PAY-FOR- SUPERIOR-PERFORMANCE STANDARD IN THE COMPANY'S EXECUTIVE COMPENSATION PLAN FOR SENIOR EXECUTIVES. SHAREHOLDER AGAINST FOR 7. PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO ADOPT A POLICY THAT SHAREHOLDERS BE GIVEN THE OPPORTUNITY AT EACH ANNUAL MEETING OF SHAREHOLDERS TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. SHAREHOLDER AGAINST FOR 8. PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS WITHIN SIX MONTHS PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. SHAREHOLDER Company Name Meeting Date CUSIP Ticker INTUIT INC. 14-DEC-07 461202103 INTU Vote MRV Proposal Proposed by Issuer or Security Holder 1.DIRECTOR ISSUER FOR FOR STEPHEN M. BENNETT FOR FOR CHRISTOPHER W. BRODY FOR FOR WILLIAM V. CAMPBELL FOR FOR SCOTT D. COOK FOR FOR DIANE B. GREENE FOR FOR MICHAEL R. HALLMAN FOR FOR EDWARD A. KANGAS FOR FOR SUZANNE NORA JOHNSON FOR FOR DENNIS D. POWELL FOR FOR STRATTON D. SCLAVOS FOR FOR 2. RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2008. ISSUER FOR FOR 3. APPROVE THE AMENDMENT TO OUR 2005 EQUITY INCENTIVE PLAN. ISSUER FOR FOR 4. APPROVE THE ADOPTION OF OUR SENIOR EXECUTIVE INCENTIVE PLAN. ISSUER Company Name Meeting Date CUSIP Ticker H&R BLOCK, INC. 14-DEC-07 093671105 HRB Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. APPROVE AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION OF THE COMPANY TO ELIMINATE THE CLASSIFICATION OF THE BOARD OF DIRECTORS. ISSUER Company Name Meeting Date CUSIP Ticker EMERSON ELECTRIC CO. 05-FEB-08 291011104 EMR Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR D.N. FARR FOR FOR R.B. HORTON FOR FOR C.A. PETERS FOR FOR J.W. PRUEHER FOR FOR 2. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER Company Name Meeting Date CUSIP Ticker QUALCOMM, INCORPORATED 11-MAR-08 747525103 QCOM Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR BARBARA T. ALEXANDER FOR FOR DONALD G. CRUICKSHANK FOR FOR RAYMOND V. DITTAMORE FOR FOR IRWIN MARK JACOBS FOR FOR PAUL E. JACOBS FOR FOR ROBERT E. KAHN FOR FOR SHERRY LANSING FOR FOR DUANE A. NELLES FOR FOR MARC I. STERN FOR FOR BRENT SCOWCROFT FOR FOR 2. TO APPROVE AMENDMENTS TO THE 2006 LONG-TERM INCENTIVE PLAN AND AN INCREASE IN THE SHARE RESERVE BY 115,000,000 SHARES. ISSUER FOR FOR 3. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE COMPANY'S FISCAL YEAR ENDING SEPTEMBER 28, 2008. ISSUER Company Name Meeting Date CUSIP Ticker MONEY MARKET OBLIGATIONS TRUST 18-MAR-08 60934N203 POIXX Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR NICHOLAS P CONSTANTAKIS FOR FOR J. CHRISTOPHER DONAHUE FOR FOR R. JAMES NICHOLSON FOR FOR THOMAS M. O'NEILL FOR FOR JAMES F. WILL FOR FOR 2. TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. ISSUER Company Name Meeting Date CUSIP Ticker BANK OF NEW YORK MELLON CORP. 08-APR-08 064058100 BK Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR FRANK J. BIONDI, JR. FOR FOR RUTH E. BRUCH FOR FOR NICHOLAS M. DONOFRIO FOR FOR STEVEN G. ELLIOTT FOR FOR GERALD L. HASSELL FOR FOR EDMUND F. KELLY FOR FOR ROBERT P. KELLY FOR FOR RICHARD J. KOGAN FOR FOR MICHAEL J. KOWALSKI FOR FOR JOHN A. LUKE, JR. FOR FOR ROBERT MEHRABIAN FOR FOR MARK A. NORDENBERG FOR FOR CATHERINE A. REIN FOR FOR THOMAS A. RENYI FOR FOR WILLIAM C. RICHARDSON FOR FOR SAMUEL C. SCOTT III FOR FOR JOHN P. SURMA FOR FOR WESLEY W. VON SCHACK FOR FOR PROPOSAL TO APPROVE THE ADOPTION OF LONG-TERM INCENTIVE PLAN. ISSUER FOR FOR 2. PROPOSAL TO APPROVE THE ADOPTION OF EMPLOYEE STOCK PURCHASE PLAN. ISSUER FOR FOR 3. PROPOSAL TO APPROVE THE ADOPTION OF EXECUTIVE INCENTIVE COMPENSATION PLAN. ISSUER FOR FOR 4. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. ISSUER AGAINST FOR 5. STOCKHOLDER PROPOSAL WITH RESPECT TO CUMULATIVE VOTING. SHAREHOLDER AGAINST FOR 6. STOCKHOLDER PROPOSAL REQUESTING ANNUAL VOTE ON AN ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION. SHAREHOLDER Company Name Meeting Date CUSIP Ticker SCHLUMBERGER LIMITED 09-APR-08 806857108 SLB (SCHLUMBERGER N.V.) Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR P. CAMUS FOR FOR J.S. GORELICK FOR FOR A. GOULD FOR FOR T. ISAAC FOR FOR N. KUDRYAVTSEV FOR FOR A. LAJOUS FOR FOR M.E. MARKS FOR FOR D. PRIMAT FOR FOR L.R. REIF FOR FOR T.I. SANDVOLD FOR FOR N. SEYDOUX FOR FOR L.G. STUNTZ FOR FOR 2. ADOPTION AND APPROVAL OF FINANCIALS AND DIVIDENDS ISSUER FOR FOR 3. APPROVAL OF ADOPTION OF THE SCHLUMBERGER 2 PLAN ISSUER FOR FOR 4. APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER Company Name Meeting Date CUSIP Ticker GENENTECH, INC. 15-APR-08 368710406 DNA Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR HERBERT W. BOYER FOR FOR WILLIAM M. BURNS FOR FOR ERICH HUNZIKER FOR FOR JONATHAN K.C. KNOWLES FOR FOR ARTHUR D. LEVINSON FOR FOR DEBRA L. REED FOR FOR CHARLES A. SANDERS FOR FOR 2. TO APPROVE AN AMENDMENT TO THE GENENTECH, INC. 1 PLAN TO AUTHORIZE THE SALE OF AN ADDITIONAL 10,000,000 SHARES. ISSUER FOR FOR 3. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GENENTECH FOR THE YEAR ENDING DECEMBER 31, 2008. ISSUER Company Name Meeting Date CUSIP Ticker CITIGROUP INC. 22-APR-08 172967101 C Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: C. MICHAEL ARMSTRONG ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: ALAIN J.P. BELDA ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: SIR WINFRIED BISCHOFF ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: KENNETH T. DERR ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: JOHN M. DEUTCH ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: ROBERTO HERNANDEZ RAMIREZ ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: ANDREW N. LIVERIS ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: ANNE MULCAHY ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: VIKRAM PANDIT ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: RICHARD D. PARSONS ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: JUDITH RODIN ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: ROBERT E. RUBIN ISSUER FOR FOR 1M. ELECTION OF DIRECTOR: ROBERT L. RYAN ISSUER FOR FOR 1N. ELECTION OF DIRECTOR: FRANKLIN A. THOMAS ISSUER FOR FOR 2. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITIGROUP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2008. ISSUER AGAINST FOR 3. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON PRIOR GOVERNMENTAL SERVICE OF CERTAIN INDIVIDUALS. SHAREHOLDER AGAINST FOR 4. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. SHAREHOLDER AGAINST FOR 5. STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVE COMPENSATION BE LIMITED TO COMPENSATION PAID TO WORLDWIDE EMPLOYEES. SHAREHOLDER AGAINST FOR 6. STOCKHOLDER PROPOSAL REQUESTING THAT TWO CANDIDATES BE NOMINATED FOR EACH BOARD POSITION. SHAREHOLDER AGAINST FOR 7. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON THE EQUATOR PRINCIPLES. SHAREHOLDER AGAINST FOR 8. STOCKHOLDER PROPOSAL REQUESTING THE ADOPTION OF CERTAIN EMPLOYMENT PRINCIPLES FOR EXECUTIVE OFFICERS. SHAREHOLDER AGAINST FOR 9. STOCKHOLDER PROPOSAL REQUESTING THAT CITI AMEND ITS GHG EMISSIONS POLICIES. SHAREHOLDER AGAINST FOR 10. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON HOW INVESTMENT POLICIES ADDRESS OR COULD ADDRESS HUMAN RIGHTS ISSUES. SHAREHOLDER AGAINST FOR 11. STOCKHOLDER PROPOSAL REQUESTING AN INDEPENDENT BOARD CHAIRMAN. SHAREHOLDER AGAINST FOR 12. STOCKHOLDER PROPOSAL REQUESTING AN ADVISORY VOTE TO RATIFY EXECUTIVE COMPENSATION. ISSUER CVPLEASE INDICATE IF YOU WOULD LIKE TO KEEP YOUR VOTE CONFIDENTIAL UNDER THE CURRENT POLICY. ISSUER Company Name Meeting Date CUSIP Ticker NEWMONT MINING CORPORATION 23-APR-08 651639106 NEM Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR G.A. BARTON FOR FOR V.A. CALARCO FOR FOR J.A. CARRABBA FOR FOR N. DOYLE FOR FOR V.M. HAGEN FOR FOR M.S. HAMSON FOR FOR R.J. MILLER FOR FOR R.T. O'BRIEN FOR FOR J.B. PRESCOTT FOR FOR D.C. ROTH FOR FOR J.V. TARANIK FOR FOR 2. RATIFY APPOINTMENT OF INDEPENDENT AUDITORS FOR 2008. ISSUER AGAINST FOR 3. STOCKHOLDER PROPOSAL TO APPROVE MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN A NON-CONTESTED ELECTION IF INTRODUCED AT THE MEETING. SHAREHOLDER AGAINST FOR 3. STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN IF INTRODUCED AT THE MEETING. SHAREHOLDER Company Name Meeting Date CUSIP Ticker GENERAL ELECTRIC COMPANY 23-APR-08 369604103 GE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR A1.ELECTION OF DIRECTOR: JAMES I. CASH, JR. ISSUER FOR FOR A2. ELECTION OF DIRECTOR: SIR WILLIAM M. CASTELL ISSUER FOR FOR A3. ELECTION OF DIRECTOR: ANN M. FUDGE ISSUER FOR FOR A4. ELECTION OF DIRECTOR: CLAUDIO X. GONZALEZ ISSUER FOR FOR A5. ELECTION OF DIRECTOR: SUSAN HOCKFIELD ISSUER FOR FOR A6. ELECTION OF DIRECTOR: JEFFREY R. IMMELT ISSUER FOR FOR A7. ELECTION OF DIRECTOR: ANDREA JUNG ISSUER FOR FOR A8. ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY ISSUER FOR FOR A9. ELECTION OF DIRECTOR: ROBERT W. LANE ISSUER FOR FOR A10. ELECTION OF DIRECTOR: RALPH S. LARSEN ISSUER FOR FOR A11. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS ISSUER FOR FOR A12. ELECTION OF DIRECTOR: JAMES J. MULVA ISSUER FOR FOR A13. ELECTION OF DIRECTOR: SAM NUNN ISSUER FOR FOR A14. ELECTION OF DIRECTOR: ROGER S. PENSKE ISSUER FOR FOR A15. ELECTION OF DIRECTOR: ROBERT J. SWIERINGA ISSUER FOR FOR A16. ELECTION OF DIRECTOR: DOUGLAS A. WARNER III ISSUER FOR FOR B. RATIFICATION OF KPMG ISSUER AGAINST FOR 1. CUMULATIVE VOTING SHAREHOLDER AGAINST FOR 2. SEPARATE THE ROLES OF CEO AND CHAIRMAN SHAREHOLDER AGAINST FOR 3. RECOUP UNEARNED MANAGEMENT BONUSES SHAREHOLDER AGAINST FOR 4. CURB OVER-EXTENDED DIRECTORS SHAREHOLDER AGAINST FOR 5. REPORT ON CHARITABLE CONTRIBUTIONS SHAREHOLDER AGAINST FOR 6. GLOBAL WARMING REPORT SHAREHOLDER AGAINST FOR 7. ADVISORY VOTE ON EXECUTIVE COMPENSATION SHAREHOLDER Company Name Meeting Date CUSIP Ticker BANK OF AMERICA 23-APR-08 060505104 BAC CORPORATION Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: WILLIAM BARNET, III ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: JOHN T. COLLINS ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: GARY L. COUNTRYMAN ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: TOMMY R. FRANKS ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: CHARLES K. GIFFORD ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: KENNETH D. LEWIS ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: MONICA C. LOZANO ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: WALTER E. MASSEY ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: THOMAS J. MAY ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: PATRICIA E. MITCHELL ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: THOMAS M. RYAN ISSUER FOR FOR 1M. ELECTION OF DIRECTOR: O. TEMPLE SLOAN, JR. ISSUER FOR FOR 1N. ELECTION OF DIRECTOR: MEREDITH R. SPANGLER ISSUER FOR FOR 1O. ELECTION OF DIRECTOR: ROBERT L. TILLMAN ISSUER FOR FOR 1P. ELECTION OF DIRECTOR: JACKIE M. WARD ISSUER FOR FOR 2. RATIFICATION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2008 ISSUER AGAINST FOR 3. STOCKHOLDER PROPOSAL - STOCK OPTIONS SHAREHOLDER AGAINST FOR 4. STOCKHOLDER PROPOSAL - ADVISORY VOTE ON EXEC COMP SHAREHOLDER AGAINST FOR 5. STOCKHOLDER PROPOSAL - DETERMINATION OF CEO COMP SHAREHOLDER AGAINST FOR 6. STOCKHOLDER PROPOSAL - CUMULATIVE VOTING SHAREHOLDER AGAINST FOR 7. STOCKHOLDER PROPOSAL - INDEPENDENT BOARD CHAIRMAN SHAREHOLDER AGAINST FOR 8. STOCKHOLDER PROPOSAL - SPECIAL SHAREHOLDER MEETINGS SHAREHOLDER AGAINST FOR 9. STOCKHOLDER PROPOSAL - EQUATOR PRINCIPLES SHAREHOLDER AGAINST FOR 10. STOCKHOLDER PROPOSAL - HUMAN RIGHTS SHAREHOLDER Company Name Meeting Date CUSIP Ticker JOHNSON & JOHNSON 24-APR-08 478160104 JNJ Vote MRV Proposal Proposed by Issuer or Security Holder 1.DIRECTOR ISSUER FOR FOR MARY SUE COLEMAN FOR FOR JAMES G. CULLEN FOR FOR MICHAEL M.E. JOHNS FOR FOR ARNOLD G. LANGBO FOR FOR SUSAN L. LINDQUIST FOR FOR LEO F. MULLIN FOR FOR WILLIAM D. PEREZ FOR FOR CHRISTINE A. POON FOR FOR CHARLES PRINCE FOR FOR STEVEN S REINEMUND FOR FOR DAVID SATCHER FOR FOR WILLIAM C. WELDON FOR FOR 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER AGAINST FOR 3. SHAREHOLDER PROPOSAL: ADVISORY VOTE ON EXECUTIVE COMPENSATION POLICIES AND DISCLOSURE SHAREHOLDER Company Name Meeting Date CUSIP Ticker PFIZER INC 24-APR-08 717081103 PFE Vote MRV Proposal Proposed by Issuer or Security Holder 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO ISSUER 1B. ELECTION OF DIRECTOR: MICHAEL S. BROWN ISSUER 1C. ELECTION OF DIRECTOR: M. ANTHONY BURNS ISSUER 1D. ELECTION OF DIRECTOR: ROBERT N. BURT ISSUER 1E. ELECTION OF DIRECTOR: W. DON CORNWELL ISSUER 1F. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III ISSUER 1G. ELECTION OF DIRECTOR: CONSTANCE J. HORNER ISSUER 1H. ELECTION OF DIRECTOR: WILLIAM R. HOWELL ISSUER 1I. ELECTION OF DIRECTOR: JAMES M. KILTS ISSUER 1J. ELECTION OF DIRECTOR: JEFFREY B. KINDLER ISSUER 1K. ELECTION OF DIRECTOR: GEORGE A. LORCH ISSUER 1L. ELECTION OF DIRECTOR: DANA G. MEAD ISSUER 1M. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON ISSUER 1N. ELECTION OF DIRECTOR: WILLIAM C. STEERE, JR. ISSUER 2. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2008. ISSUER 3. SHAREHOLDER PROPOSAL REGARDING STOCK OPTIONS. SHAREHOLDER 4. SHAREHOLDER PROPOSAL REQUESTING SEPARATION OF CHAIRMAN AND CEO ROLES. SHAREHOLDER Company Name Meeting Date CUSIP Ticker AT&T INC. 25-APR-08 00206R102 T Vote MRV Proposal Proposed by Issuer or Security Holder 1A. ELECTION OF DIRECTOR: RANDALL L. STEPHENSON ISSUER 1B. ELECTION OF DIRECTOR: WILLIAM F. ALDINGER III ISSUER 1C. ELECTION OF DIRECTOR: GILBERT F. AMELIO ISSUER 1D. ELECTION OF DIRECTOR: REUBEN V. ANDERSON ISSUER 1E.ELECTION OF DIRECTOR: JAMES H. BLANCHARD ISSUER 1F. ELECTION OF DIRECTOR: AUGUST A. BUSCH III ISSUER 1G. ELECTION OF DIRECTOR: JAMES P. KELLY ISSUER 1H. ELECTION OF DIRECTOR: JON C. MADONNA ISSUER 1I. ELECTION OF DIRECTOR: LYNN M. MARTIN ISSUER 1J. ELECTION OF DIRECTOR: JOHN B. MCCOY ISSUER 1K. ELECTION OF DIRECTOR: MARY S. METZ ISSUER 1L. ELECTION OF DIRECTOR: JOYCE M. ROCHE ISSUER 1M. ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON ISSUER 1N. ELECTION OF DIRECTOR: PATRICIA P. UPTON ISSUER 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. ISSUER 3. REPORT ON POLITICAL CONTRIBUTIONS. SHAREHOLDER 4. PENSION CREDIT POLICY. SHAREHOLDER 5. LEAD INDEPENDENT DIRECTOR BYLAW. SHAREHOLDER 6. SERP POLICY SHAREHOLDER 7. ADVISORY VOTE ON COMPENSATION SHAREHOLDER Company Name Meeting Date CUSIP Ticker ABBOTT LABORATORIES 25-APR-08 002824100 ABT Vote MRV Proposal Proposed by Issuer or Security Holder 1.DIRECTOR ISSUER R.S. AUSTIN W.M. DALEY W.J. FARRELL H.L. FULLER W.A. OSBORN D.A.L. OWEN B. POWELL JR. W.A. REYNOLDS R.S. ROBERTS S.C. SCOTT III W.D. SMITHBURG G.F. TILTON M.D. WHITE 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS ISSUER 3. SHAREHOLDER PROPOSAL - ACCESS TO MEDICINES SHAREHOLDER 4. SHAREHOLDER PROPOSAL - ADVISORY VOTE SHAREHOLDER Company Name Meeting Date CUSIP Ticker HARLEY-DAVIDSON, INC. 26-APR-08 412822108 HOG Vote MRV Proposal Proposed by Issuer or Security Holder 1.DIRECTOR ISSUER GEORGE H. CONRADES SARA L. LEVINSON GEORGE L. MILES, JR. JOCHEN ZEITZ 2, RATIFICATION OF SELECTION OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS. ISSUER Company Name Meeting Date CUSIP Ticker AMERICAN EXPRESS 28-APR-08 025816109 AXP COMPANY Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER D.F. AKERSON C. BARSHEFSKY U.M. BURNS K.I. CHENAULT P. CHERNIN J. LESCHLY R.C. LEVIN R.A. MCGINN E.D. MILLER S.S REINEMUND R.D. WALTER R.A. WILLIAMS 2. A PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2008. ISSUER 3. A PROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION TO REQUIRE A MAJORITY VOTE FOR THE ELECTION OF DIRECTORS IN NON- CONTESTED ELECTIONS. ISSUER 4A. PROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: MERGER OR CONSOLIDATION. ISSUER 4B. PROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: SALE, LEASE, EXCHANGE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY'S ASSETS OUTSIDE THE ORDINARY COURSE OF BUSINESS. ISSUER 4C. PROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: PLAN FOR THE EXCHANGE OF SHARES. ISSUER 4D. PROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: AUTHORIZATION OF DISSOLUTION. ISSUER 5. A SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. SHAREHOLDER Company Name Meeting Date CUSIP Ticker WELLS FARGO & COMPANY 29-APR-08 949746101 WFC Vote MRV Proposal Proposed by Issuer or Security Holder 1A. ELECTION OF DIRECTOR: JOHN S. CHEN ISSUER 1B. ELECTION OF DIRECTOR: LLOYD H. DEAN ISSUER 1C. ELECTION OF DIRECTOR: SUSAN E. ENGEL ISSUER 1D. ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. ISSUER 1E. ELECTION OF DIRECTOR: ROBERT L. JOSS ISSUER 1F. ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH ISSUER 1G. ELECTION OF DIRECTOR: RICHARD D. MCCORMICK ISSUER 1H. ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN ISSUER 1I. ELECTION OF DIRECTOR: NICHOLAS G. MOORE ISSUER 1J. ELECTION OF DIRECTOR: PHILIP J. QUIGLEY ISSUER 1K. ELECTION OF DIRECTOR: DONALD B. RICE ISSUER 1L. ELECTION OF DIRECTOR: JUDITH M. RUNSTAD ISSUER 1M. ELECTION OF DIRECTOR: STEPHEN W. SANGER ISSUER 1N. ELECTION OF DIRECTOR: JOHN G. STUMPF ISSUER 1O. ELECTION OF DIRECTOR: SUSAN G. SWENSON ISSUER 1P. ELECTION OF DIRECTOR: MICHAEL W. WRIGHT ISSUER 2. PROPOSAL TO RATIFY APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2008. ISSUER 3. PROPOSAL TO APPROVE THE PERFORMANCE-BASED COMPENSATION POLICY. ISSUER 4. PROPOSAL TO APPROVE THE AMENDED AND RESTATED LONG-TERM INCENTIVE COMPENSATION PLAN. ISSUER 5. PROPOSAL REGARDING A BY-LAWS AMENDMENT TO REQUIRE AN INDEPENDENT CHAIRMAN. ISSUER 6. PROPOSAL REGARDING AN EXECUTIVE COMPENSATION ADVISORY VOTE. ISSUER 7. PROPOSAL REGARDING A "PAY-FOR- SUPERIOR-PERFORMANCE" COMPENSATION PLAN. ISSUER 8.PROPOSAL REGARDING HUMAN RIGHTS ISSUES IN INVESTMENT POLICIES. ISSUER 9. PROPOSAL REGARDING A NEUTRAL SEXUAL ORIENTATION EMPLOYMENT POLICY. ISSUER 10. PROPOSAL REGARDING A REPORT ON RACIAL DISPARITIES IN MORTGAGE LENDING. ISSUER Company Name Meeting Date CUSIP Ticker INTERNATIONAL BUSINESS 29-APR-08 459200101 IBM MACHINES CORP. Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER C. BLACK W.R. BRODY K.I. CHENAULT M.L. ESKEW S.A. JACKSON L.A. NOTO J.W. OWENS S.J. PALMISANO J.E. SPERO S. TAUREL L.H. ZAMBRANO 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER 3. STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING SHAREHOLDER 4. STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION SHAREHOLDER 5. STOCKHOLDER PROPOSAL ON BOARD COMMITTEE ON HUMAN RIGHTS SHAREHOLDER 6. STOCKHOLDER PROPOSAL ON SPECIAL MEETINGS SHAREHOLDER 7. STOCKHOLDER PROPOSAL ON ADVISORY VOTE ON EXECUTIVE COMPENSATION SHAREHOLDER Company Name Meeting Date CUSIP Ticker STATE STREET CORPORATION 30-APR-08 857477103 STT Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER K. BURNES P. COYM N. DAREHSHORI A. FAWCETT D. GRUBER L. HILL C. LAMANTIA R. LOGUE M. MISKOVIC R. SERGEL R. SKATES G. SUMME R. WEISSMAN ISSUER 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2008. ISSUER 3. TO VOTE ON A SHAREHOLDER PROPOSAL RELATING TO RESTRICTIONS IN SERVICES PERFORMED BY STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. SHAREHOLDER Company Name Meeting Date CUSIP Ticker KOHL'S CORPORATION 30-APR-08 500255104 KSS Vote MRV Proposal Proposed by Issuer or Security Holder 1A. ELECTION OF DIRECTOR: STEVEN A. BURD ISSUER 1B. ELECTION OF DIRECTOR: WAYNE EMBRY ISSUER 1C. ELECTION OF DIRECTOR: JOHN F. HERMA ISSUER 1D. ELECTION OF DIRECTOR: WILLIAM S. KELLOGG ISSUER 1E. ELECTION OF DIRECTOR: KEVIN MANSELL ISSUER 1F. ELECTION OF DIRECTOR: R. LAWRENCE MONTGOMERY ISSUER 1G. ELECTION OF DIRECTOR: FRANK V. SICA ISSUER 1H. ELECTION OF DIRECTOR: PETER M. SOMMERHAUSER ISSUER 1I. ELECTION OF DIRECTOR: STEPHANIE A. STREETER ISSUER 1J. ELECTION OF DIRECTOR: STEPHEN E. WATSON ISSUER 2. RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ISSUER 3. SHAREHOLDER PROPOSAL REGARDING THE ELECTION OF DIRECTORS. SHAREHOLDER 4. SHAREHOLDER PROPOSAL REGARDING AN EXECUTIVE COMPENSATION PLAN. SHAREHOLDER Company Name Meeting Date CUSIP Ticker VERIZON COMMUNICATIONS 01-MAY-08 92343V104 VZ INC. Vote MRV Proposal Proposed by Issuer or Security Holder 1A. ELECTION OF DIRECTOR: RICHARD L. CARRION ISSUER 1B. ELECTION OF DIRECTOR: M. FRANCES KEETH ISSUER 1C. ELECTION OF DIRECTOR: ROBERT W. LANE ISSUER 1D. ELECTION OF DIRECTOR: SANDRA O. MOOSE ISSUER 1E. ELECTION OF DIRECTOR: JOSEPH NEUBAUER ISSUER 1F. ELECTION OF DIRECTOR: DONALD T. NICOLAISEN ISSUER 1G. ELECTION OF DIRECTOR: THOMAS H. O'BRIEN ISSUER 1H. ELECTION OF DIRECTOR: CLARENCE OTIS, JR. ISSUER 1I. ELECTION OF DIRECTOR: HUGH B. PRICE ISSUER 1J. ELECTION OF DIRECTOR: IVAN G. SEIDENBERG ISSUER 1K. ELECTION OF DIRECTOR: JOHN W. SNOW ISSUER 1L. ELECTION OF DIRECTOR: JOHN R. STAFFORD ISSUER 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER 3. ELIMINATE STOCK OPTIONS SHAREHOLDER 4. GENDER IDENTITY NONDISCRIMINATION POLICY SHAREHOLDER 5. SEPARATE OFFICES OF CHAIRMAN AND CEO SHAREHOLDER Company Name Meeting Date CUSIP Ticker ILLINOIS TOOL WORKS INC. 02-MAY-08 452308109 ITW Vote MRV Proposal Proposed by Issuer or Security Holder 1A. ELECTION OF DIRECTOR: WILLIAM F. ALDINGER ISSUER 1B. ELECTION OF DIRECTOR: MARVIN D. BRAILSFORD ISSUER 1C. ELECTION OF DIRECTOR: SUSAN CROWN ISSUER 1D. ELECTION OF DIRECTOR: DON H. DAVIS, JR. ISSUER 1E. ELECTION OF DIRECTOR: ROBERT C. MCCORMACK ISSUER 1F. ELECTION OF DIRECTOR: ROBERT S. MORRISON ISSUER 1G. ELECTION OF DIRECTOR: JAMES A. SKINNER ISSUER 1H. ELECTION OF DIRECTOR: HAROLD B. SMITH ISSUER 1I. ELECTION OF DIRECTOR: DAVID B. SPEER ISSUER 1J. ELECTION OF DIRECTOR: PAMELA B. STROBEL ISSUER 2. REAPPROVAL OF THE PERFORMANCE FACTORS AND AWARD LIMIT UNDER THE EXECUTIVE INCENTIVE PLAN. ISSUER 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITW'S INDEPENDENT PUBLIC ACCOUNTANTS FOR 2008. ISSUER Company Name Meeting Date CUSIP Ticker AFLAC INCORPORATED 05-MAY-08 001055102 AFL Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER DANIEL P. AMOS JOHN SHELBY AMOS II PAUL S. AMOS II YOSHIRO AOKI MICHAEL H. ARMACOST KRISS CLONINGER III JOE FRANK HARRIS ELIZABETH J. HUDSON KENNETH S. JANKE SR. DOUGLAS W. JOHNSON ROBERT B. JOHNSON CHARLES B. KNAPP E. STEPHEN PURDOM B.K. RIMER, DR. PH MARVIN R. SCHUSTER DAVID GARY THOMPSON ROBERT L. WRIGHT 2. TO APPROVE THE AMENDMENT OF ARTICLE IV OF THE COMPANY'S ARTICLES OF INCORPORATION TO INCREASE THE COMPANY'S AUTHORIZED SHARES OF $.10 PAR VALUE COMMON STOCK FROM 1,000,000,000 SHARES TO 1,900,000,000 SHARES. ISSUER 3. TO ADOPT THE AMENDED AND RESTATED MANAGEMENT INCENTIVE PLAN (THE "2009 MANAGEMENT INCENTIVE PLAN"). ISSUER 4. TO APPROVE THE FOLLOWING ADVISORY (NON-BINDING) PROPOSAL: "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE OVERALL EXECUTIVE PAY- FOR- PERFORMANCE COMPENSATION POLICIES AND PROCEDURES EMPLOYED BY THE COMPANY, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS AND THE TABULAR DISCLOSURE REGARDING NAMED EXECUTIVE OFFICER COMPENSATION IN THIS PROXY STATEMENT." SHAREHOLDER 5. TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2008. ISSUER Company Name Meeting Date CUSIP Ticker TRINITY INDUSTRIES, INC. 05-MAY-08 896522109 TRN Vote MRV Proposal Proposed by Issuer or Security Holder 1.DIRECTOR ISSUER JOHN L. ADAMS RHYS J. BEST DAVID W. BIEGLER LELDON E. ECHOLS RONALD J. GAFFORD RONALD W. HADDOCK JESS T. HAY ADRIAN LAJOUS DIANA S. NATALICIO TIMOTHY R. WALLACE 2. TO APPROVE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2008. ISSUER Company Name Meeting Date CUSIP Ticker AMGEN INC. 07-MAY-08 031162100 AMGN Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: MR. JERRY D. CHOATE ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: MR. FREDERICK W. GLUCK ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: DR. GILBERT S. OMENN ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: ADM. J. PAUL REASON, USN (RETIRED) ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: MR. LEONARD D. SCHAEFFER ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: MR. KEVIN W. SHARER ISSUER FOR FOR 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ISSUER AGAINST FOR 3A. STOCKHOLDER PROPOSAL #1 (SIMPLE MAJORITY VOTE) ISSUER AGAINST FOR 3B. STOCKHOLDER PROPOSAL #2 (ANIMAL WELFARE) SHAREHOLDER Company Name Meeting Date CUSIP Ticker CVS/CAREMARK 07-MAY-08 126650100 CVS CORPORATION Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: EDWIN M. BANKS ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: C. DAVID BROWN II ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: DAVID W. DORMAN ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: KRISTEN GIBNEY WILLIAMS ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: MARIAN L. HEARD ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: WILLIAM H. JOYCE ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: JEAN-PIERRE MILLON ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: TERRENCE MURRAY ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: C.A. LANCE PICCOLO ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: SHELI Z. ROSENBERG ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: THOMAS M. RYAN ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: RICHARD J. SWIFT ISSUER FOR FOR 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 ISSUER FOR FOR 3. STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. SHAREHOLDER AGAINST FOR 4. STOCKHOLDER PROPOSAL REGARDING TAX GROSS-UP PAYMENTS. SHAREHOLDER AGAINST FOR 5. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. SHAREHOLDER Company Name Meeting Date CUSIP Ticker NOKIA 08-MAY-08 654902204 NOK Vote MRV Proposal Proposed by Issuer or Security Holder 1. n/a FOR FOR 2. APPROVAL OF THE ANNUAL ACCOUNTS. ISSUER FOR FOR 3. APPROVAL OF THE DISTRIBUTION OF THE PROFIT FOR THE YEAR, PAYMENT OF DIVIDEND. ISSUER FOR FOR 4. APPROVAL OF THE DISCHARGE OF THE CHAIRMAN, THE MEMBERS OF THE BOARD OF DIRECTORS, AND THE PRESIDENT, FROM LIABILITY. ISSUER FOR FOR 5. APPROVAL OF THE REMUNERATION TO THE MEMBERS OF THE BOARD OF DIRECTORS. ISSUER FOR FOR 6. APPROVAL OF THE NUMBER OF THE MEMBERS OF THE BOARD OF DIRECTORS. ISSUER FOR FOR 7. DIRECTOR ISSUER FOR FOR GEORG EHRNROOTH FOR FOR LALITA D. GUPTE FOR FOR BENGT HOLMSTROM FOR FOR HENNING KAGERMANN FOR FOR OLLI-PEKKA KALLASVUO FOR FOR PER KARLSSON FOR FOR JORMA OLLILA FOR FOR MARJORIE SCARDINO FOR FOR RISTO SIILASMAA FOR FOR KEIJO SUILA FOR FOR 8. APPROVAL OF THE AUDITOR REMUNERATION. ISSUER FOR FOR 9. APPROVAL OF THE RE-ELECTION OF PRICEWATERHOUSECOOPERS OY AS THE AUDITORS FOR FISCAL YEAR 2008. ISSUER FOR FOR 10. APPROVAL OF THE AUTHORIZATION TO THE BOARD OF DIRECTORS TO RESOLVE TO REPURCHASE NOKIA SHARES. ISSUER NO ACTION 11. MARK THE "FOR" BOX IF YOU WISH T O INSTRUCT NOKIA'S LEGAL COUNSELS TO VOTE IN THEIR DISCRETION ON YOUR BEHALF ONLY UPON ITEM 11. ISSUER Company Name Meeting Date CUSIP Ticker APACHE CORPORATION 8-May-08 37411105 APA Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. ELECTION OF DIRECTOR: G. STEVEN FARRIS ISSUER FOR FOR 2. ELECTION OF DIRECTOR: RANDOLPH M. FERLIC FOR FOR 3. ELECTION OF DIRECTOR: A.D. FRAZIER, JR. ISSUER FOR FOR 4. ELECTION OF DIRECTOR: JOHN A. KOCUR ISSUER AGAINST FOR 5. STOCKHOLDER PROPOSAL CONCERNING REIMBURSEMENT OF PROXY EXPENSES SHAREHOLDER Company Name Meeting Date CUSIP Ticker ALCOA INC. 08-MAY-08 013817101 AA Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR JOSEPH T. GORMAN FOR FOR KLAUS KLEINFELD FOR FOR JAMES W. OWENS FOR FOR RATAN N. TATA FOR FOR 2. PROPOSAL TO RATIFY THE INDEPENDENT AUDITOR ISSUER AGAINST FOR 3. SHAREHOLDER REQUESTING REPORT ON HOW ALCOA'S ACTION TO REDUCE ITS IMPACT ON CLIMATE CHANGE HAS AFFECTED THE GLOBAL CLIMATE SHAREHOLDER Company Name Meeting Date CUSIP Ticker DOMINION RESOURCES, INC 09-MAY-08 25746U109 D Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: PETER W. BROWN ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: GEORGE A. DAVIDSON, JR. ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: THOMAS F. FARRELL, II ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: JOHN W. HARRIS ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: ROBERT S. JEPSON, JR. ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: MARK J. KINGTON ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: BENJAMIN J. LAMBERT, III ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: MARGARET A. MCKENNA ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: FRANK S. ROYAL ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: DAVID A. WOLLARD ISSUER FOR FOR 2.RATIFY THE APPOINTMENT OF INDEPENDENT AUDITORS FOR 2008. ISSUER Company Name Meeting Date CUSIP Ticker CARTER'S HOLDINGS, INC 09-MAY-08 146229109 CRI Vote MRV Proposal Proposed by Issuer or Security Holder 1.DIRECTOR ISSUER FOR FOR BRADLEY M. BLOOM FOR FOR A. BRUCE CLEVERLY FOR FOR FREDERICK J. ROWAN, II FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2008 ISSUER Company Name Meeting Date CUSIP Ticker 3M Company 13-MAY-08 88579Y101 MMM Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR LINDA G. ALVARADO FOR FOR GEORGE W. BUCKLEY FOR FOR VANCE D. COFFMAN FOR FOR MICHAEL L. ESKEW FOR FOR W. JAMES FARRELL FOR FOR HERBERT L. HENKEL FOR FOR EDWARD M. LIDDY FOR FOR ROBERT S. MORRISON FOR FOR AULANA L. PETERS FOR FOR ROBERT J. ULRICH FOR FOR 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ISSUER FOR FOR 3. TO APPROVE THE LONG-TERM INCENTIVE PLAN. ISSUER Company Name Meeting Date CUSIP Ticker COMCAST CORPORATION 14-MAY-08 20030N101 CMCSA Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR S. DECKER ANSTROM FOR FOR KENNETH J. BACON FOR FOR SHELDON M. BONOVITZ FOR FOR EDWARD D. BREEN FOR FOR JULIAN A. BRODSKY FOR FOR JOSEPH J. COLLINS FOR FOR J. MICHAEL COOK FOR FOR GERALD L. HASSELL FOR FOR JEFFREY A. HONICKMAN FOR FOR BRIAN L. ROBERTS FOR FOR RALPH J. ROBERTS FOR FOR DR. JUDITH RODIN FOR FOR MICHAEL I. SOVERN FOR FOR 2. RATIFICATION OF INDEPENDENT AUDITORS ISSUER FOR FOR 3. APPROVAL OF OUR 2002 RESTRICTED STOCK PLAN, AS AMENDED AND RESTATED ISSUER FOR FOR 4. APPROVAL OF OUR 2 PLAN, AS AMENDED AND RESTATED ISSUER AGAINST FOR 5. ADOPT A RECAPITALIZATION PLAN SHAREHOLDER AGAINST FOR 6. IDENTIFY ALL EXECUTIVE OFFICERS WHO EARN IN EXCESS OF $500,000 SHAREHOLDER AGAINST FOR 7. NOMINATE TWO DIRECTORS FOR EVERY OPEN DIRECTORSHIP SHAREHOLDER AGAINST FOR 8. REQUIRE A PAY DIFFERENTIAL REPORT SHAREHOLDER AGAINST FOR 9. PROVIDE CUMULATIVE VOTING FOR CLASS A SHAREHOLDERS IN THE ELECTION OF DIRECTORS SHAREHOLDER AGAINST FOR 10. ADOPT PRINCIPLES FOR COMPREHENSIVE HEALTH CARE REFORM SHAREHOLDER AGAINST FOR 11. ADOPT AN ANNUAL VOTE ON EXECUTIVE COMPENSATION SHAREHOLDER Company Name Meeting Date CUSIP Ticker CONOCOPHILLIPS 14-MAY-08 20825C104 COP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: HAROLD W. MCGRAW III ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: JAMES J. MULVA ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: BOBBY S. SHACKOULS ISSUER FOR FOR 2. TO AMEND AMENDED AND RESTATED BY-LAWS AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS ISSUER FOR FOR 3. TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2008 ISSUER AGAINST FOR 4. QUALIFICATIONS FOR DIRECTOR NOMINEES SHAREHOLDER AGAINST FOR 5. REPORT ON RECOGNITION OF INDIGENOUS RIGHTS SHAREHOLDER AGAINST FOR 6. ADVISORY VOTE ON EXECUTIVE COMPENSATION SHAREHOLDER AGAINST FOR 7. POLITICAL CONTRIBUTIONS SHAREHOLDER AGAINST FOR 8. GREENHOUSE GAS REDUCTION SHAREHOLDER AGAINST FOR 9. COMMUNITY ACCOUNTABILITY SHAREHOLDER AGAINST FOR 10. DRILLING IN SENSITIVE/PROTECTED AREAS SHAREHOLDER AGAINST FOR 11. ENVIRONMENTAL IMPACT SHAREHOLDER AGAINST FOR 12. GLOBAL WARMING SHAREHOLDER Company Name Meeting Date CUSIP Ticker AMERICAN INTERNATIONAL GROUP, INC. 14-MAY-08 026874107 AIG Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: MARTIN S. FELDSTEIN ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: ELLEN V. FUTTER ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: RICHARD C. HOLBROOKE ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: FRED H. LANGHAMMER ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: GEORGE L. MILES, JR. ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: MORRIS W. OFFIT ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: JAMES F. ORR III ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: VIRGINIA M. ROMETTY ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: MARTIN J. SULLIVAN ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: MICHAEL H. SUTTON ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: EDMUND S.W. TSE ISSUER FOR FOR 1M. ELECTION OF DIRECTOR: ROBERT B. WILLUMSTAD ISSUER FOR FOR 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2008. ISSUER AGAINST FOR 3. SHAREHOLDER PROPOSAL RELATING TO THE HUMAN RIGHT TO WATER. SHAREHOLDER AGAINST FOR 4. SHAREHOLDER PROPOSAL RELATING TO THE REPORTING OF POLITICAL CONTRIBUTIONS. SHAREHOLDER Company Name Meeting Date CUSIP Ticker WABTEC CORPORATION 14-MAY-08 929740108 WAB Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR EMILIO A. FERNANDEZ FOR FOR LEE B. FOSTER, II FOR FOR JAMES V. NAPIER Company Name Meeting Date CUSIP Ticker GENTEX CORPORATION 15-MAY-08 371901109 GNTX Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR KENNETH LA GRAND FOR FOR ARLYN LANTING FOR FOR RANDE SOMMA FOR FOR 2. TO ACT UPON A PROPOSAL TO APPROVE THE FIRST AMENDMENT TO THE GENTEX CORPORATION SECOND RESTRICTED STOCK PLAN. ISSUER FOR FOR 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2008. ISSUER Company Name Meeting Date CUSIP Ticker LIMITED BRANDS, INC. 19-MAY-08 532716107 LTD Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR DONNA A. JAMES FOR FOR JEFFREY H. MIRO FOR FOR JEFFREY B. SWARTZ FOR FOR RAYMOND ZIMMERMAN FOR FOR 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS ISSUER Company Name Meeting Date CUSIP Ticker JPMORGAN CHASE & CO. 20-MAY-08 46625H100 JPM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: CRANDALL C. BOWLES ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: STEPHEN B. BURKE ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: DAVID M. COTE ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: JAMES S. CROWN ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: JAMES DIMON ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: ELLEN V. FUTTER ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: ROBERT I. LIPP ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: DAVID C. NOVAK ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: LEE R. RAYMOND ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: WILLIAM C. WELDON ISSUER FOR FOR 2. APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3. APPROVAL OF AMENDMENT TO 2005 LONG-TERM INCENTIVE PLAN ISSUER FOR FOR 4. REAPPROVAL OF KEY EXECUTIVE PERFORMANCE PLAN ISSUER AGAINST FOR 5. GOVERNMENTAL SERVICE REPORT SHAREHOLDER AGAINST FOR 6. POLITICAL CONTRIBUTIONS REPORT SHAREHOLDER AGAINST FOR 7. INDEPENDENT CHAIRMAN OF THE BOARD SHAREHOLDER AGAINST FOR 8. EXECUTIVE COMPENSATION APPROVAL SHAREHOLDER AGAINST FOR 9. TWO CANDIDATES PER DIRECTORSHIP SHAREHOLDER AGAINST FOR 10. HUMAN RIGHTS AND INVESTMENT REPORT SHAREHOLDER AGAINST FOR 11. LOBBYING PRIORITIES REPORT SHAREHOLDER Company Name Meeting Date CUSIP Ticker INTEL CORPORATION 21-MAY-08 458140100 INTC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: CRAIG R. BARRETT ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: CAROL A. BARTZ ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: SUSAN L. DECKER ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: REED E. HUNDT ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: PAUL S. OTELLINI ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: DAVID S. POTTRUCK ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: JANE E. SHAW ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: JOHN L. THORNTON ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: DAVID B. YOFFIE FOR FOR 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR. ISSUER AGAINST FOR 3. STOCKHOLDER PROPOSAL TO AMEND THE BYLAWS TO ESTABLISH A BOARD COMMITTEE ON SUSTAINABILITY. SHAREHOLDER Company Name Meeting Date CUSIP Ticker WELLPOINT, INC. 21-MAY-08 94973V107 WLP Vote MRV Proposal Proposed by Issuer or Security Holder 1.DIRECTOR ISSUER FOR FOR ANGELA F. BRALY FOR FOR WILLIAM H.T. BUSH FOR FOR WARREN Y. JOBE FOR FOR WILLIAM G. MAYS FOR FOR SENATOR D.W. RIEGLE, JR FOR FOR WILLIAM J. RYAN FOR FOR 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2008. ISSUER AGAINST FOR 3. SHAREHOLDER PROPOSAL CONCERNING AN ADVISORY RESOLUTION ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. SHAREHOLDER Company Name Meeting Date CUSIP Ticker HALLIBURTON COMPANY 21-MAY-08 406216101 HAL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: A.M. BENNETT ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: J.R. BOYD ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: M. CARROLL ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: K.T. DERR ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: S.M. GILLIS ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: J.T. HACKETT ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: D.J. LESAR ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: J.L. MARTIN ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: J.A. PRECOURT ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: D.L. REED ISSUER FOR FOR 2. PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. ISSUER FOR FOR 3. PROPOSAL ON REAPPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS UNDER 1 INCENTIVE PLAN. ISSUER AGAINST FOR 4. PROPOSAL ON HUMAN RIGHTS POLICY. SHAREHOLDER AGAINST FOR 5. PROPOSAL ON POLITICAL CONTRIBUTIONS. SHAREHOLDER AGAINST FOR 6. PROPOSAL ON HUMAN RIGHTS BOARD COMMITTEE. SHAREHOLDER Company Name Meeting Date CUSIP Ticker EMC CORPORATION 21-MAY-08 268648102 EMC Vote MRV Proposal Proposed by Issuer or Security Holder 1.DIRECTOR ISSUER FOR FOR MICHAEL W. BROWN FOR FOR MICHAEL J. CRONIN FOR FOR GAIL DEEGAN FOR FOR JOHN R. EGAN FOR FOR W. PAUL FITZGERALD FOR FOR OLLI-PEKKA KALLASVUO FOR FOR EDMUND F. KELLY FOR FOR WINDLE B. PRIEM FOR FOR PAUL SAGAN FOR FOR DAVID N. STROHM FOR FOR JOSEPH M. TUCCI FOR FOR 2. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2008. ISSUER FOR FOR 3. TO APPROVE AMENDMENTS TO EMC'S ARTICLES OF ORGANIZATION AND BYLAWS TO IMPLEMENT MAJORITY VOTE FOR DIRECTORS, AS DESCRIBED IN EMC'S PROXY STATEMENT. ISSUER FOR FOR 4. TO APPROVE AMENDMENTS TO EMC'S ARTICLES OF ORGANIZATION TO IMPLEMENT SIMPLE MAJORITY VOTE, AS DESCRIBED IN EMC'S PROXY STATEMENT. ISSUER Company Name Meeting Date CUSIP Ticker MEDCO HEALTH 22-MAY-08 58405U102 MHS SOLUTIONS, INC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: JOHN L. CASSIS ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: MICHAEL GOLDSTEIN ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: BLENDA J. WILSON ISSUER FOR FOR 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE 2 ISSUER FOR FOR 3. APPROVAL OF PROPOSED AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF THE COMPANY'S COMMON STOCK FROM 1,000,000,000 SHARES TO 2,000,000,000 SHARES ISSUER AGAINST FOR 4. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION SHAREHOLDER Company Name Meeting Date CUSIP Ticker TARGET CORPORATION 22-MAY-08 87612E106 TGT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: ROXANNE S. AUSTIN ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: JAMES A. JOHNSON ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: MARY E. MINNICK ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: DERICA W. RICE ISSUER FOR FOR 2. COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ISSUER Company Name Meeting Date CUSIP Ticker THE HOME DEPOT, INC. 22-MAY-08 437076102 HD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: DAVID H. BATCHELDER ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: FRANCIS S. BLAKE ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: ARI BOUSBIB ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: ALBERT P. CAREY ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: ARMANDO CODINA ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: BRIAN C. CORNELL ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: BONNIE G. HILL ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: KAREN L. KATEN ISSUER FOR FOR 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2009 ISSUER FOR FOR 3. TO APPROVE THE MATERIAL TERMS OF OFFICER PERFORMANCE GOALS UNDER THE MANAGEMENT INCENTIVE PLAN ISSUER FOR FOR 4. TO APPROVE AN AMENDMENT TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF RESERVED SHARES ISSUER AGAINST FOR 5. SHAREHOLDER PROPOSAL REGARDING POLITICAL NONPARTISANSHIP SHAREHOLDER AGAINST FOR 6. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS SHAREHOLDER AGAINST FOR 7. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT DISCLOSURE SHAREHOLDER AGAINST FOR 8. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE OFFICER COMPENSATION SHAREHOLDER AGAINST FOR 9. SHAREHOLDER PROPOSAL REGARDING PAY-FOR- SUPERIOR PERFORMANCE SHAREHOLDER Company Name Meeting Date CUSIP Ticker THE WESTERN UNION 23-MAY-08 959802109 WU COMPANY Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: JACK M. GREENBERG ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: ALAN J. LACY ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON ISSUER FOR FOR 2. RATIFICATION OF SELECTION OF AUDITORS ISSUER Company Name Meeting Date CUSIP Ticker EXXON MOBIL CORP 28-MAY-08 30231G102 XOM Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR M.J. BOSKIN FOR FOR L.R. FAULKNER FOR FOR W.W. GEORGE FOR FOR J.R. HOUGHTON FOR FOR R.C. KING FOR FOR M.C. NELSON FOR FOR S.J. PALMISANO FOR FOR S.S REINEMUND FOR FOR W.V. SHIPLEY FOR FOR R.W. TILLERSON FOR FOR E.E. WHITACRE, JR. FOR FOR 2. RATIFICATION OF INDEPENDENT AUDITORS () ISSUER AGAINST FOR 3. SHAREHOLDER PROPOSALS PROHIBITED () SHAREHOLDER AGAINST FOR 4. DIRECTOR NOMINEE QUALIFICATIONS (PAGE 49) SHAREHOLDER AGAINST FOR 5. BOARD CHAIRMAN AND CEO () SHAREHOLDER AGAINST FOR 6. SHAREHOLDER RETURN POLICY (PAGE 52) SHAREHOLDER AGAINST FOR 7. SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION () SHAREHOLDER AGAINST FOR 8. EXECUTIVE COMPENSATION REPORT (PAGE 55) SHAREHOLDER AGAINST FOR 9. INCENTIVE PAY RECOUPMENT (PAGE 57) SHAREHOLDER AGAINST FOR 10. CORPORATE SPONSORSHIPS REPORT (PAGE 58) SHAREHOLDER AGAINST FOR 11. POLITICAL CONTRIBUTIONS REPORT (PAGE 60) SHAREHOLDER AGAINST FOR 12. AMENDMENT OF EEO POLICY () SHAREHOLDER AGAINST FOR 13. COMMUNITY ENVIRONMENTAL IMPACT () SHAREHOLDER AGAINST FOR 14. ANWR DRILLING REPORT (PAGE 65) SHAREHOLDER AGAINST FOR 15. GREENHOUSE GAS EMISSIONS GOALS (PAGE 66) SHAREHOLDER AGAINST FOR 16. CO2 INFORMATION AT THE PUMP (PAGE 68) SHAREHOLDER AGAINST FOR 17. CLIMATE CHANGE AND TECHNOLOGY REPORT () SHAREHOLDER AGAINST FOR 18. ENERGY TECHNOLOGY REPORT (PAGE 70) SHAREHOLDER AGAINST FOR 19. RENEWABLE ENERGY POLICY (PAGE 71) SHAREHOLDER Company Name Meeting Date CUSIP Ticker CHEVRON CORPORATION 28-MAY-08 166764100 CVX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: S.H. ARMACOST ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: L.F. DEILY ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: R.E. DENHAM ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: R.J. EATON ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: S. GINN ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: F.G. JENIFER ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: J.L. JONES ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: S. NUNN ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: D.J. O'REILLY ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: D.B. RICE ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: P.J. ROBERTSON ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: K.W. SHARER ISSUER FOR FOR 1M. ELECTION OF DIRECTOR: C.R. SHOEMATE ISSUER FOR FOR 1N. ELECTION OF DIRECTOR: R.D. SUGAR ISSUER FOR FOR 1O. ELECTION OF DIRECTOR: C. WARE ISSUER FOR FOR 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3. PROPOSAL TO AMEND CHEVRON'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK ISSUER AGAINST FOR 4. ADOPT POLICY TO SEPARATE THE CEO/CHAIRMAN POSITIONS SHAREHOLDER AGAINST FOR 5. ADOPT POLICY AND REPORT ON HUMAN RIGHTS SHAREHOLDER AGAINST FOR 6. REPORT ON ENVIRONMENTAL IMPACT OF CANADIAN OIL SANDS OPERATIONS SHAREHOLDER AGAINST FOR 7. ADOPT GOALS AND REPORT ON GREENHOUSE GAS EMISSIONS ISSUER AGAINST FOR 8. REVIEW AND REPORT ON GUIDELINES FOR COUNTRY SELECTION SHAREHOLDER AGAINST FOR 9. REPORT ON HOST COUNTRY LAWS SHAREHOLDER Company Name Meeting Date CUSIP Ticker ALTRIA GROUP, INC. 28-MAY-08 02209S103 MO Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTORS: ELIZABETH E. BAILEY ISSUER FOR FOR 1B. ELECTION OF DIRECTORS: GERALD L. BALILES ISSUER FOR FOR 1C. ELECTION OF DIRECTORS: DINYAR S. DEVITRE ISSUER FOR FOR 1D. ELECTION OF DIRECTORS: THOMAS F. FARRELL, II ISSUER FOR FOR 1E. ELECTION OF DIRECTORS: ROBERT E.R. HUNTLEY ISSUER FOR FOR 1F. ELECTION OF DIRECTORS: THOMAS W. JONES ISSUER FOR FOR 1G. ELECTION OF DIRECTORS: GEORGE MUNOZ ISSUER FOR FOR 1H. ELECTION OF DIRECTORS: MICHAEL E. SZYMANCZYK ISSUER FOR FOR 2. RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS ISSUER AGAINST FOR 3. STOCKHOLDER PROPOSAL 1- SHAREHOLDER SAY ON EXECUTIVE PAY SHAREHOLDER AGAINST FOR 4. STOCKHOLDER PROPOSAL 2 - CUMULATIVE VOTING SHAREHOLDER AGAINST FOR 5. STOCKHOLDER PROPOSAL 3 - APPLY GLOBALLY PRACTICES DEMANDED BY THE MASTER SETTLEMENT AGREEMENT SHAREHOLDER AGAINST FOR 6. STOCKHOLDER PROPOSAL 4 - STOP YOUTH-ORIENTED AD CAMPAIGNS SHAREHOLDER AGAINST FOR 7. STOCKHOLDER PROPOSAL 5 - "TWO CIGARETTE" APPROACH TO MARKETING SHAREHOLDER AGAINST FOR 8. STOCKHOLDER PROPOSAL 6 - ENDORSE HEALTH CARE PRINCIPLES SHAREHOLDER Company Name Meeting Date CUSIP Ticker IRON MOUNTAIN INCORPORATED 05-JUN-08 462846106 IRM Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR CLARKE H. BAILEY FOR FOR CONSTANTIN R. BODEN FOR FOR ROBERT T. BRENNAN FOR FOR KENT P. DAUTEN FOR FOR MICHAEL LAMACH FOR FOR ARTHUR D. LITTLE FOR FOR C. RICHARD REESE FOR FOR VINCENT J. RYAN FOR FOR LAURIE A. TUCKER FOR FOR 2. THE APPROVAL OF AN AMENDMENT TO THE IRON MOUNTAIN INCORPORATED 2 PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE THEREUNDER BY 7,500,,528,815 TO 20,028, TERMINATION DATE THEREUNDER FROM MARCH 31, 2, 2018. ISSUER FOR FOR 3. THE APPROVAL OF AN AMENDMENT TO THE IRON MOUNTAIN INCORPORATED 2006 SENIOR EXECUTIVE INCENTIVE PROGRAM TO MODIFY THE DEFINITION OF PARTICIPANT, INCREASE THE MAXIMUM COMPENSATION PAYABLE THEREUNDER AND MODIFY AND RE- APPROVE THE PAYMENT CRITERIA THEREUNDER. ISSUER FOR FOR 4. THE APPROVAL OF AN AMENDMENT TO THE IRON MOUNTAIN INCORPORATED 2003 SENIOR EXECUTIVE INCENTIVE PROGRAM TO MODIFY AND RE-APPROVE THE PAYMENT CRITERIA THEREUNDER. ISSUER FOR FOR 5. THE RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2008. ISSUER Company Name Meeting Date CUSIP Ticker WAL-MART STORES, INC. 06-JUN-08 931142103 WMT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: AIDA M. ALVAREZ ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: JAMES W. BREYER ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: JAMES I. CASH, JR. ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: ROGER C. CORBETT ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: DOUGLAS N. DAFT ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: DAVID D. GLASS ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: GREGORY B. PENNER ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: ALLEN I. QUESTROM ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: H. LEE SCOTT, JR. ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: ARNE M. SORENSON ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: JIM C. WALTON ISSUER FOR FOR 1M. ELECTION OF DIRECTOR: S. ROBSON WALTON ISSUER FOR FOR 1N. ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS ISSUER FOR FOR 1O. ELECTION OF DIRECTOR: LINDA S. WOLF ISSUER FOR FOR 2. APPROVAL OF MANAGEMENT INCENTIVE PLAN, AS AMENDED AND RESTATED ISSUER FOR FOR 3. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS ISSUER AGAINST FOR 4. AMEND EQUAL EMPLOYMENT OPPORTUNITY POLICY SHAREHOLDER AGAINST FOR 5. PAY-FOR-SUPERIOR-PERFORMANCE SHAREHOLDER AGAINST FOR 6. RECOUPMENT OF SENIOR EXECUTIVE COMPENSATION POLICY SHAREHOLDER AGAINST FOR 7. ESTABLISH HUMAN RIGHTS COMMITTEE SHAREHOLDER AGAINST FOR 8. ADVISORY VOTE ON EXECUTIVE COMPENSATION SHAREHOLDER AGAINST FOR 9. POLITICAL CONTRIBUTIONS REPORT SHAREHOLDER AGAINST FOR 10. SOCIAL AND REPUTATION IMPACT REPORT SHAREHOLDER AGAINST FOR 11. SPECIAL SHAREHOLDERS' MEETING SHAREHOLDER Company Name Meeting Date CUSIP Ticker CHESAPEAKE ENERGY CORPORATION 06-JUN-08 165167107 CHK Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR AUBREY K. MCCLENDON FOR FOR DON NICKLES FOR FOR 2. TO APPROVE AN AMENDMENT TO OUR LONG TERM INCENTIVE PLAN. ISSUER FOR FOR 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2008. ISSUER AGAINST FOR 4. TO CONSIDER A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING. SHAREHOLDER Company Name Meeting Date CUSIP Ticker CATERPILLAR INC. 11-JUN-08 149123101 CAT Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR W. FRANK BLOUNT FOR FOR JOHN R. BRAZIL FOR FOR EUGENE V. FIFE FOR FOR GAIL D. FOSLER FOR FOR PETER A. MAGOWAN FOR FOR RATIFY AUDITORS ISSUER AGAINST FOR 2. STOCKHOLDER PROPOSAL-ANNUAL ELECTION OF DIRECTORS SHAREHOLDER AGAINST FOR 3. STOCKHOLDER PROPOSAL-DIRECTOR ELECTION MAJORITY VOTE STANDARD ISSUER AGAINST FOR 4. STOCKHOLDER PROPOSAL-FOREIGN MILITARY SALES SHAREHOLDER Company Name Meeting Date CUSIP Ticker THE KROGER CO. 26-JUN-08 501044101 KR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: REUBEN V. ANDERSON ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: ROBERT D. BEYER ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: DAVID B. DILLON ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: SUSAN J. KROPF ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: JOHN T. LAMACCHIA ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: DAVID B. LEWIS ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: DON W. MCGEORGE ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: W. RODNEY MCMULLEN ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: JORGE P. MONTOYA ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: CLYDE R. MOORE ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: SUSAN M. PHILLIPS ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: STEVEN R. ROGEL ISSUER FOR FOR 1M. ELECTION OF DIRECTOR: JAMES A. RUNDE ISSUER FOR FOR 1N. ELECTION OF DIRECTOR: RONALD L. SARGENT ISSUER FOR FOR 1O. ELECTION OF DIRECTOR: BOBBY S. SHACKOULS ISSUER FOR FOR 2. APPROVAL OF 2008 LONG-TERM INCENTIVE AND CASH BONUS PLAN. ISSUER FOR FOR 3. APPROVAL OF PRICEWATERHOUSECOOPERS LLP, AS AUDITORS. ISSUER AGAINST FOR 4. APPROVE SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO RECOMMEND PREPARATION OF CLIMATE CHANGE REPORT. SHAREHOLDER AGAINST FOR 5. APPROVE SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO RECOMMEND PURCHASING PREFERENCE FOR SUPPLIERS USING CONTROLLED-ATMOSPHERE KILLING OF CHICKENS. SHAREHOLDER AGAINST FOR 6. APPROVE SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO RECOMMEND PHASE OUT OF SALE OF EGGS FROM HENS CONFINED IN BATTERY CAGES. SHAREHOLDER AGAINST FOR 7. APPROVE SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO RECOMMEND PREPARATION OF PRODUCT TOXICITY REPORT. SHAREHOLDER AGAINST FOR 8. APPROVE SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO RECOMMEND ADOPTION OF PROPOSED COMPENSATION PRINCIPLES FOR SENIOR EXECUTIVES. SHAREHOLDER Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) COUNTRY Mutual Funds Trust By (Signature and Title)*/s/ Kurt Bock Kurt Bock, Treasurer Principal Executive Officer Date 8/11/08 * Print the name and title of each signing officer under his or her signature.
